Prospectus Supplement May 16, 2006 PUTNAM EUROPE EQUITY FUND Prospectuses dated October 30, 2005 In the section Who manages the fund? the information under the sub-heading Investment management teams is replaced with the following: Investment management team. Putnam Management and PILs investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the International Core Team manage the funds investments. The names of all team members can be found at www.putnam.com. The team members identified as the funds Portfolio Leader and Portfolio Member coordinate the teams efforts related to the fund and are primarily responsible for the day-to-day management of the funds portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the fund. Joined Portfolio Leader Fund Employer Positions Over Past Five Years Joshua Byrne 2000 Putnam Management Co-Chief Investment Officer, International Core Team. 1992Present Previously, Senior Portfolio Manager; Portfolio Manager Joined Portfolio Member Fund Employer Positions Over Past Five Years Simon Davis 2006 Putnam Investments Co-Chief Investment Officer, International Core Team; Limited Previously, Director, International Equity Team; Senior 2000Present Portfolio Manager Deutsche Asset Portfolio Manager Management Prior to September 2000 In the section Who manages the fund? the information under the sub-heading Fund ownership is replaced with the following: Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. $1 $10,001 $50,001 $100,001 $500,001 Year $0 and over Joshua Byrne 2005 * Portfolio Leader 2004 * Simon Davis N/A Portfolio Member N/A N/A indicates that Mr. Davis became a Portfolio Member after the reporting dates. Mr. Davis owned no fund shares as of
